Exhibit 10.12

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”), dated as of the 1st day of June, 2011 by and
between Party City Holdings Inc., a Delaware corporation (the “Company”), and
Gerald C. Rittenberg (the “Executive”) and amended and restated as of the 1st of
July, 2011.

WHEREAS, the Executive serves the Company as its Chief Executive Officer
pursuant to an Employment Agreement dated as of January 1, 2008, as amended from
time to time (the “Prior Employment Agreement”); and

WHEREAS, the Company and the Executive desire to set forth in this Agreement the
terms and conditions under which the Executive will continue to be employed by
the Company;

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. The Company shall employ the Executive, and the Executive
agrees to, and shall, serve the Company, on the terms and conditions set forth
in this Agreement, for the period commencing on January 1, 2011 and ending on
December 31, 2015, unless sooner terminated as set forth hereinafter (the
“Employment Period”).

2. Position and Duties.

(a) During the Employment Period, the Executive shall be Chief Executive Officer
of the Company with such duties and responsibilities as are assigned to him by
the Board of Directors of the Company (the “Board”) consistent with his position
as Chief Executive Officer of the Company, including, as the Board may request,
without additional compensation, to serve as an officer or director of certain
subsidiaries and other affiliated entities of the Company.

(b) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote his full
attention and time during normal business hours to the business and affairs of
the Company and shall perform his services primarily at the Company’s
headquarters, wherever the Board may from time to time designate them to be, and
shall use his reasonable best efforts to carry out the responsibilities assigned
to the Executive faithfully and efficiently. It shall not be considered a
violation of the foregoing for the Executive to (i) serve on civic or charitable
boards or committees, (ii) deliver lectures, fulfill speaking engagements or
teach at educational institutions, (iii) serve on the board of directors of
other companies, so long as the Company approves such appointments (such
approval not to be unreasonably withheld), or (iv) manage personal investments,
so long as such activities do not compete with and are not provided to or for
any entity that competes with or intends to compete with the Company or any of
its subsidiaries and affiliates and do not interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.

3. Compensation.

(a) Base Salary. During the Employment Period, the Executive shall receive from
the Company an annual base salary (“Annual Base Salary”) of $1,212,750, payable
in

 



--------------------------------------------------------------------------------

regular intervals in accordance with the Company’s customary payroll practices
in effect during the Employment Period; provided that on the Company’s first
customary payroll date following the date hereof the Company will pay the
Executive an amount equal to the difference between the aggregate amount of base
salary paid to the Executive in 2011 prior to the date hereof pursuant to the
Prior Employment Agreement and the aggregate amount of Annual Base Salary that
the Executive would have been paid during such period had this Agreement been
entered into on January 1, 2011; and provided further that such Annual Base
Salary shall be increased by 5% (from the Annual Base Salary theretofore in
effect) on each January 1 during the Employment Period commencing January 1,
2012 and shall be payable in accordance with the preceding sentence.

(b) Other Compensation. In addition to the Annual Base Salary, the Executive
shall be entitled to receive annual bonus compensation (the “Annual Bonus”)
consistent with the Company’s bonus plan for key executives in effect from time
to time (the “Bonus Plan”). The Annual Bonus, if any, shall be paid no later
than the 75th day following the end of the calendar year to which such Annual
Bonus corresponds. The target amount of the Annual Bonus shall be 100% of the
Annual Base Salary and the maximum amount of the Annual Bonus shall be 200% of
the Annual Base Salary, with the actual amount of the Annual Bonus, if any, to
be determined in accordance with the Bonus Plan. Except as otherwise provided in
Section 5 of this Agreement, for any year during which the Executive is employed
by the Company for less than the entire calendar year (including a year in which
the Executive’s employment is terminated), the Annual Bonus, if any, shall be
determined on a pro rata basis for the period during which the Executive was
employed during such calendar year (based on the number of days in such calendar
year the Executive was so employed divided by 365), as determined in good faith
by the Board and payable no later than the 75th day following the end of the
year to which such Annual Bonus corresponds.

 

  (c) Deferred Bonus.

(i) The Executive shall be entitled to receive a deferred bonus (any full or
partial payment hereunder, the “Deferred Bonus”), which shall accrue at the rate
of $500,000.00 per year, accruing monthly for each calendar month of employment
hereunder at the rate of $41,666.66 per month; provided that as of the date
hereof the Company will credit the Executive with an amount equal to the
difference between the deferred bonus accrued in 2011 prior to the date hereof
pursuant to the Prior Employment Agreement and the portion of the Deferred Bonus
that would have accrued during such period had this Agreement been entered into
on January 1, 2011. Any amount accrued under this Section 3(c), together with
any amount accrued under the Prior Employment Agreement with respect to the 2011
calendar year prior to the date hereof, has been or will be, as applicable,
credited to a notional Deferred Bonus account (the “Deferred Bonus Account”). No
interest or other earnings will accrue on the Deferred Bonus Account.

(ii) The Deferred Bonus that is accrued with respect to the period beginning on
January 1, 2011 and ending on December 31, 2012 shall be paid to the Executive
on December 31, 2012, subject to the Executive’s remaining continuously employed
by the Company on such date. If the Executive’s employment with the Company
terminates

 

-2-



--------------------------------------------------------------------------------

prior to December 31, 2012, the Executive’s right to, and the payment of, the
Deferred Bonus shall be governed by subsection (iii) below. If the Executive
receives a payment under the terms of this subsection (ii), upon such payment,
the Company shall have no further obligation to the Executive with respect to
the portion of the Deferred Bonus that is accrued with respect to the period
beginning on January 1, 2011 and ending on December 31, 2012, and any Deferred
Bonus accrued with respect to the period beginning on January 1, 2013 in
accordance with the provisions of subsection (i) above shall be paid in
accordance with the provisions of subsection (iii) below.

(iii) Subject to subsection (ii) above, the Deferred Bonus shall be payable on
the earlier to occur of the date that is sixty (60) days following the
expiration of the Employment Period hereunder, or the date that is sixty
(60) (seventy-four (74) in the case of a termination of employment due to the
Executive’s death) days following the earlier termination of the Executive’s
employment as set forth in Section 5 hereinafter, except as otherwise set forth
in Section 5.

(iv) The Executive acknowledges and agrees that the amount of the deferred bonus
credited under Section 3(c) of the Prior Employment Agreement as of December 31,
2010 is $1,050,000. The Company agrees to pay this amount to the Executive
within seven (7) days following execution of this Agreement and the Executive
acknowledges and agrees that, upon such payment, the Company will have no
further obligation to him with respect to any amounts accrued or any deferred
bonus under Section 3(c) of the Prior Employment Agreement.

(d) Other Benefits. During the Employment Period: (i) the Executive shall be
entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company, and shall be entitled to paid
vacation, to the same extent and on the same terms and conditions as peer
executives; (ii) the Company shall pay on the Executive’s behalf, disability
insurance premiums up to $2,000.00 per month pursuant to which policy the
Executive shall be entitled to designate the beneficiary; and (iii) the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in, and shall receive all benefits under, all other welfare
benefit plans, practices, policies and programs provided by the Company
(including, to the extent provided, without limitation, medical, prescription,
dental, disability, employee life insurance, group life insurance, accidental
death and travel accident insurance plans and programs) to the same extent and
on the same terms and conditions as peer executives; provided, however, that
nothing in this Agreement shall impose on the Company any obligation to offer to
the Executive participation in any stock, stock option, restricted stock, bonus
or other incentive award, plan, practice, policy or program. The term “peer
executives” means the President and Senior Vice Presidents of the Company, if
such positions exist, and if such positions do not exist, the definition of the
term “peer executives” shall be determined by the Board in good faith.

(e) Expenses. During the Employment Period, the Executive shall be entitled to
receive reimbursement for all reasonable travel and other expenses incurred by
the Executive in carrying out the Executive’s duties under this Agreement;
provided that the Executive complies with the policies, practices and procedures
of the Company for submission of expense reports, receipts, or similar
documentation of such expenses.

 

-3-



--------------------------------------------------------------------------------

  4. Termination of Employment.

(a) Death or Permanent Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. The
Company shall be entitled to terminate the Executive’s employment because of the
Executive’s Permanent Disability during the Employment Period. “Permanent
Disability” means that the Executive (i) is unable to perform his duties under
this Agreement by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company, or (iii) has been determined to be totally disabled by the Social
Security Administration. A termination of the Executive’s employment by the
Company for Permanent Disability shall be communicated to the Executive by
written notice, and shall be effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), unless the Executive
returns to full-time performance of the Executive’s duties in accordance with
the provisions of Section 2 before such 30th day. In the event of a dispute as
to whether the Executive has suffered a Permanent Disability, the final
determination shall be made by a licensed physician selected by the Board of
Directors of the Company and acceptable to the Executive in the Executive’s
reasonable judgment.

(b) Other than Death or Disability. The Company may terminate the Executive’s
employment at any time during the Employment Period at any time with or without
Cause upon notice to the Executive.

(c) Good Reason. The Executive may terminate his employment at any time during
the Employment Period for Good Reason, upon written notice to the Company
setting forth in reasonable detail the nature of such Good Reason, as set forth
below. For purposes of this Agreement, “Good Reason” is defined as any one or
more of the following: any attempt to relocate the Executive to a work location
that is more than 100 miles from the Company’s offices in Elmsford, New York;
any material diminution in the nature or scope of the Executive’s
responsibilities or duties as defined under this Agreement; any material breach
by the Company or any affiliate of the Company of any provision of this
Agreement or any other written agreement with the Executive, which breach is not
cured within twenty (20) days following written notice by the Executive to the
Company; or any material failure of the Company to provide the Executive with at
least the Annual Base Salary and/or any other compensation or benefits in
accordance with the terms of Section 3 hereof, other than an inadvertent failure
which is cured within ten (10) business days following written notice from the
Executive specifying in reasonable detail the nature of such failure.
Notwithstanding the foregoing, the appointment of an interim Chief Executive
Officer during any period of the Executive’s disability (which may potentially
result in a Permanent Disability) will not be considered “Good Reason” (so long
as the Executive continues to be compensated pursuant to the terms of this
Agreement), until the occurrence of a Permanent Disability as defined in
Section 4(a).

 

-4-



--------------------------------------------------------------------------------

(d) Change in Control. If there occurs a “Change in Control” (as hereinafter
defined) during the Employment Period, and the Executive is not offered
employment on substantially similar terms by the Company or one of its
continuing affiliates immediately thereafter, then, for all purposes of this
Agreement, the Executive’s employment shall be deemed to have been terminated by
the Company other than for Cause effective as of the date of such Change in
Control; provided, however, that the Company shall have no obligations to the
Executive under this Section 4 if the Executive is hired or offered employment
on substantially similar terms by the purchaser of the stock or assets of the
Company, if the Executive’s employment hereunder is continued by the Company or
one of its continuing affiliates, or if the Executive does not actually
terminate employment. As used herein, a “Change in Control” shall be deemed to
have occurred upon the occurrence of any of the following events:

(i) a change in the ownership of the Company within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(v) as in effect on the date hereof;

(ii) a change in the effective control of the Company within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(vi)(2) as in effect on the date
hereof; or

(iii) a change in the ownership of all or substantially all of the Company’s
assets within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii) as
in effect on the date hereof.

Notwithstanding anything to the contrary set forth in d(i)(ii) or
(iii) hereinabove, no Change of Control shall be deemed to have occurred so long
as Berkshire Partners and Weston Presidio continue to own at least 50% of the
stock of the Company in the aggregate.

(f) Date of Termination. The “Date of Termination” means the date of the
Executive’s death, the Disability Effective Date or the date on which the
termination of the Executive’s employment by the Company, or by the Executive,
is effective, as the case may be, including by reason of the expiration of the
Employment Period.

5. Obligations of the Company Upon Termination.

(a) By the Company Upon the Executive’s Death or Permanent Disability. If the
Executive dies during the Employment Period or the Company terminates the
Executive’s employment due to the Executive’s Permanent Disability, the Company
shall pay the Executive or his legal representative:

(i) The following amounts in a lump sum in cash after the Date of Termination:

(A) The Executive’s accrued but unpaid cash compensation (the “Accrued
Obligations”), which shall equal the sum of (1) any portion of the Executive’s
Annual Base Salary through the Date of Termination that has not yet been paid;
(2) any Annual Bonus that the Executive has earned for a prior full calendar
year that has ended prior to the Date of Termination but which has not yet been
calculated and paid; and (3) any accrued but unpaid vacation pay; and

 

-5-



--------------------------------------------------------------------------------

(B) The Deferred Bonus equal to the sum of (x) the amount credited to the
Deferred Bonus Account pursuant to Section 3(c) above, minus any amount paid
under Section 3(c)(ii) above, and (y) if the Date of Termination is not
December 31st, a pro-rated portion of the Deferred Bonus for the year in which
such termination occurs based on the number of months in such calendar year the
Executive was so employed; and

(ii) The Executive shall also be entitled to receive a pro rata Annual Bonus for
the year of termination, calculated and paid in accordance with Section 3(b).

The Accrued Obligations shall be payable within thirty (30) days of the Date of
Termination. The Deferred Bonus shall be payable on the date that is sixty
(60) days after the Date of Termination in the case of a termination of
employment due to the Executive’s Permanent Disability and on the date that is
seventy-four (74) days after the Date of Termination in the case of a
termination of employment due to the Executive’s death. Notwithstanding anything
to the contrary set forth herein, the Executive shall not be entitled any
payment pursuant to clauses (i)(B) or subsection (ii) of this Section 5(a) or
Section 9(d)(i) unless the Executive (or the Executive’s beneficiary previously
designated in writing to the Company or, if no such beneficiary has been so
designated, the Executive’s estate, as applicable) shall have, at the written
request of the Company, executed a release of any and all legal claims in the
form attached hereto as Exhibit A (the “Release”) no later than forty-five
(45) days following the Date of Termination (which period shall be sixty-five
(65) days following the Date of Termination in the case of a termination of the
Executive’s employment due to his death) and shall not have revoked such release
in accordance with its terms.

(b) By the Company for Cause. If the Executive’s employment is terminated by the
Company for “Cause” (as hereinafter defined), then the Executive shall be
entitled to only the payment of the Accrued Obligations which shall be paid to
the Executive in cash in a lump sum within thirty (30) days of the Date of
Termination and the Company shall have no further obligations under this
Agreement. For purposes of this Agreement, “Cause” shall mean (1) conviction of
the Executive by a court of competent jurisdiction of a felony (excluding
felonies under the Vehicle and Traffic Code of the State of New York or any
similar law of another state within the United States of America); (2) any act
of intentional fraud in connection with his duties under this Agreement; (3) any
act of gross negligence or willful misconduct with respect to the Executive’s
duties under this Agreement; and (4) any act of willful disobedience in
violation of specific reasonable directions of the Board consistent with the
Executive’s duties.

(c) By the Company for any reason other than Cause or by the Executive for Good
Reason. If the Executive’s employment is terminated during the Employment Period
(i) by the Company other than for Cause (including by reason of a Change in
Control), death or Permanent Disability or (ii) by the Executive for Good
Reason, the Company shall pay to the Executive (A) the Accrued Obligations,
(B) the Deferred Bonus (as calculated in accordance with Section 5(a)(i)(B)),
(C) the Executive will also be entitled to receive a pro rata Annual Bonus for
the year of termination, calculated and paid in accordance with Section 3(b),
and (D) a Severance Payment (the “Severance Payment”), in an amount equal to
(x) the sum of (1) the Executive’s then current Annual Base Salary and
(2) $500,000 multiplied by (y) the number of years in the post employment
Restriction Period, calculated in accordance with Section 9(d)

 

-6-



--------------------------------------------------------------------------------

hereinafter. Notwithstanding anything to the contrary set forth herein, in the
event that termination of the Executive’s employment pursuant to this Paragraph
occurs within six (6) months following a Change of Control, the Severance
Payment shall equal the sum of (x) three (3) years of Base Salary plus (y) the
amount of the Annual Bonus paid to the Executive with respect to the last full
calendar year of the Executive’s employment prior to the Change of Control. All
amounts payable hereunder (except the Annual Bonus which is payable in
accordance with Section 3(b) and the Accrued Obligations, which shall be payable
in a lump sum in cash within thirty (30) days of the Date of Termination) shall
be payable in cash in a lump sum on the date that is sixty (60) days following
the Date of Termination. Notwithstanding anything to the contrary set forth
herein, the Executive shall not be entitled any payment pursuant to clauses (B),
(C) or (D) of this Section 5(c) unless the Executive shall have, at the written
request of the Company, executed the Release no later than forty-five (45) days
following the Date of Termination and shall not have revoked such release in
accordance with its terms.

(d) By the Executive other than for Good Reason. If during the Employment Period
the Executive terminates his employment with the Company other than for Good
Reason, the Company shall pay the Accrued Obligations to the Executive in a lump
sum in cash within thirty (30) days of the Date of Termination and the Company
shall have no further obligations under this Agreement.

(e) Expiration of the Term. Unless otherwise terminated pursuant to any of the
foregoing clauses of this Section 5, the Executive’s employment hereunder will
automatically terminate at the expiration of the Employment Period and the
Company shall pay to the Executive (i) the Accrued Obligations, (ii) the Annual
Bonus for the year in which the Employment Period ends and (iii) the Deferred
Bonus (as calculated in accordance with Section 5(a)(i)(B)). All amounts payable
hereunder (except the Annual Bonus which is payable in accordance with
Section 3(b) and the Accrued Obligations, which shall be payable in a lump sum
in cash within thirty (30) days of the Date of Termination) shall be payable in
cash in a lump sum on the date that is sixty (60) days following the Date of
Termination. Notwithstanding anything to the contrary set forth herein, the
Executive shall not be entitled any payment pursuant to clauses (ii) and
(iii) of this Section 5(e) unless the Executive shall have, at the written
request of the Company, executed the Release no later than forty-five (45) days
following the Date of Termination and shall not have revoked such release in
accordance with its terms. Upon expiration of the Employment Period, no
Severance Payment will be due and no further Restriction Period shall apply.

(f) Continuing Rights under Benefits Programs. Notwithstanding anything to the
contrary set forth herein, upon termination of employment for any reason other
than death, termination by the Company for Cause, or termination by the
Executive without Good Reason, the Executive shall be entitled to receive at the
Executive’s expense, continued coverage under the Company’s health insurance
policy comparable to the family coverage received by the Executive at the Date
of Termination, so long as the Company’s Plan at the Date of Termination and
thereafter permits coverage of former employees.

6. Section 409A. The parties intend for the compensation provided under this
Agreement to comply with, or be exempt from, the provisions of Section 409A of
the Internal

 

-7-



--------------------------------------------------------------------------------

Revenue Code of 1986, as amended (together with the regulations thereunder,
“Section 409A”). Notwithstanding the foregoing, in no event shall the Company
have any liability to the Executive or to any other person claiming rights under
this Agreement relating to the failure or alleged failure of any payment or
benefit under this Agreement to comply with, or be exempt from, the provisions
of Section 409A.

(a) Definitions. For purposes of this Agreement, all references to “termination
of employment” and similar or correlative phrases shall be construed to require
a “separation from service” (as defined in Section 1.409A-1(h) of the Treasury
regulations after giving effect to the presumptions contained therein), and the
term “specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).

(b) Certain Delayed Payments. If any payment or benefit hereunder constituting
“nonqualified deferred compensation” subject to Section 409A would be subject to
subsection (a)(2)(B)(i) of Section 409A (relating to payments made to “specified
employees” of publicly-traded companies upon separation from service), any such
payment or benefit to which the Executive would otherwise be entitled during the
six (6) month period following the Executive’s separation from service will
instead be provided or paid without interest on the first business day following
the expiration of such six (6) month period, or if earlier, the date of the
Executive’s death.

(c) Separate Payments. Each payment made under this Agreement shall be treated
as a separate payment.

(d) Reimbursements. Notwithstanding anything to the contrary in this Agreement,
any reimbursement that constitutes or could constitute nonqualified deferred
compensation subject to Section 409A will be subject to the following additional
requirements: (i) the expenses eligible for reimbursement will have been
incurred during the term of this Agreement, (ii) the amount of expenses eligible
for reimbursement during any calendar year will not affect the expenses eligible
for reimbursement in any other taxable year; (iii) reimbursement will be made
not later than December 31 of the calendar year following the calendar year in
which the expense was incurred; and (iv) the right to reimbursement will not be
subject to liquidation or exchange for any other benefit.

7. Full Settlement. The Company’s obligations to make the payments provided for
in, and otherwise to perform its obligations under, this Agreement shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against the Executive or others. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement and such amounts shall not be reduced,
regardless of whether the Executive obtains other employment.

8. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any company affiliated with the Company and
its respective businesses that the Executive obtains during the Executive’s
employment by the Company (whether before, during

 

-8-



--------------------------------------------------------------------------------

or after the Employment Period) and that is not public knowledge (other than as
a result of the Executive’s violation of this Section 8) (“Confidential
Information”). The Executive shall not communicate, divulge or disseminate
Confidential Information at any time during or after the Executive’s employment
with the Company, except with the prior written consent of the Company or as
otherwise required by law.

 

  9. Noncompetition; Nonsolicitation.

(a) Non-Competition. During the Employment Period, and following termination of
the Executive’s employment with the Company and any of its affiliates, during
the “Restriction Period” (as hereinafter defined), the Executive shall not
directly or indirectly participate in or permit his name directly or indirectly
to be used by or become associated with (including as an advisor,
representative, agent, promoter, independent contractor, provider of personal
services or otherwise) any person, corporation, partnership, firm, association
or other enterprise or entity (a “person”) that is, or intends to be, engaged in
any business which is in competition with any business of the Company, or any of
its subsidiaries or controlled affiliates in any country in which the Company or
any of its subsidiaries or controlled affiliates operate, compete or are engaged
in such business or at such time intend so to operate, compete or become engaged
in such business (a “Competitor”); provided, however, that the foregoing will
not prohibit the Executive from participating in or becoming associated with a
person if (i) less than 10% of the consolidated gross revenues of such person,
together with its affiliates, derive from activities or businesses that are in
competition with any business of the Company or any of its subsidiaries or
controlled affiliates (a “Competitive Business”) and (ii) the Executive does
not, directly or indirectly, participate in, become associated with, or
otherwise have responsibilities that relate to the conduct or operations of, any
Competitive Business that is conducted by such person or a division, group, or
subsidiary or affiliate of such person. For purposes of this Agreement, the term
“participate” includes any direct or indirect interest, whether as an officer,
director, employee, partner, sole proprietor, trustee, beneficiary, agent,
representative, independent contractor, consultant, advisor, provider of
personal services, creditor, or owner (other than by ownership of less than five
percent of the stock of a publicly-held corporation whose stock is traded on a
national securities exchange or in an over-the-counter market).

(b) Non-Solicitation. During the Employment Period, and during the Restriction
Period following termination of employment, the Executive shall not, directly or
indirectly, encourage or solicit, or assist any other person or firm in
encouraging or soliciting, any person that during the three-year period
preceding such termination of the Executive’s employment with the Company is or
was engaged in a business relationship with the Company, any of its subsidiaries
or controlled affiliates to terminate its relationship with the Company or any
of its subsidiaries or controlled affiliates or to engage in a business
relationship with a Competitor.

(c) No Hire. During the Employment Period, and during the Restriction Period
following termination of employment, the Executive will not, except with the
prior written consent of the Company, directly or indirectly, induce any
employee of the Company, or any of its subsidiaries or controlled affiliates to
terminate employment with such entity, and will not, directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
employ, offer employment or cause employment to be offered to any person

 

-9-



--------------------------------------------------------------------------------

(including employment as an independent contractor) who is or was employed by
the Company or any of its respective subsidiaries or controlled affiliates
unless such person shall have ceased to be employed by such entity for a period
of at least twelve months. For purposes of this Section 9(c), “employment” shall
be deemed to include rendering services as an independent contractor and
“employees” shall be deemed to include independent contractors.

(d) Restriction Period. The term “Restriction Period” as used herein, shall mean
the following periods:

(i) In the event the Employment Period is terminated by (1) the Company prior to
its expiration (except as provided in Section 9(d)(iii) hereinafter) other than
(A) for Cause or (B) due to the Executive’s death or Permanent Disability, or
(2) the Executive for Good Reason, the Company shall elect, in its sole and
absolute discretion, to limit the Restriction Period following termination to a
one, two or three-year period (but no event less than one year), and the Company
shall pay the Executive the Severance Payment (calculated based on the number of
years of the elected Restriction Period). If no Restriction Period election is
made, the Company shall be deemed to have elected a three-year Restriction
Period. The Severance Payment shall be payable in a lump sum on the date that is
sixty (60) days following the Date of Termination.

(ii) In the event the Executive is terminated by the Company for Cause, or if
the Executive resigns without Good Reason, then the Restriction Period shall be
three years following termination of employment and no Severance Payment shall
be payable to the Executive.

(iii) Notwithstanding anything to the contrary set forth herein, in the event
the Executive’s employment is terminated by the Company following a Change of
Control, or by the Executive for Good Reason following a Change of Control, the
Restriction Period shall be three years following the Change of Control and the
Company shall pay the Executive the Severance Payment for the three year
Restriction Period in cash in a lump sum on the date that is sixty (60) days
following the Date of Termination.

(e) Return of Confidential Information. Promptly following the Executive’s
termination of employment, including due to expiration of the Employment Period,
the Executive shall return to the Company all property of the Company and its
respective subsidiaries and affiliates, and all copies thereof, in the
Executive’s possession or under his control, including, without limitation, all
Confidential Information in whatever media such Confidential Information is
maintained.

(f) Injunctive Relief. The Executive acknowledges and agrees that the
Restriction Period and the covenants and obligations of the Executive in
Section 8 and this Section 9 with respect to non-competition, nonsolicitation
and confidentiality and with respect to the property of the Company and its
subsidiaries and controlled affiliates, and the territories covered thereby, are
fair and reasonable and the result of negotiation. The Executive further
acknowledges and agrees that the covenants and obligations of the Executive in
Section 8 and this Section 9 with respect to noncompetition, nonsolicitation and
confidentiality and with respect to the property of the Company and its
subsidiaries and controlled affiliates, and the

 

-10-



--------------------------------------------------------------------------------

territories covered thereby, relate to special, unique and extraordinary matters
and that a violation of any of the terms of such covenants and obligations will
cause the Company and its subsidiaries and affiliates irreparable injury for
which adequate remedies are not available at law. Therefore, the Executive
agrees that the Company shall be entitled to an injunction, restraining order or
such other equitable relief as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Executive from committing any violation
of such covenants and obligations. These injunctive remedies are cumulative and
are in addition to any other rights and remedies the Company may have at law or
in equity. If, at the time of enforcement of Section 8 and/or this Section 9, a
court holds that any of the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope, and/or geographical area legally permissible under such circumstances
will be substituted for the period, scope and/or area stated herein.

 

  10. Successors.

(a) This Agreement is personal to the Executive and shall not be assignable by
the Executive. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives and heirs and successors.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

  11. Miscellaneous.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
heirs, successors and legal representatives.

(b) All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by overnight
courier or by registered or certified mail, return receipt requested, postage
prepaid, or by facsimile (with receipt confirmation), addressed as follows:

 

If to the Executive:     Gerald C. Rittenberg       18 Carey Drive     Bedford,
NY 10506     Fax no. (914) 234-2791     If to the Company:     Party City
Holdings Inc.     80 Grasslands Road     Elmsford, NY 10523     Attention:
Corporate Secretary     Fax no.: (914) 345-2056

 

-11-



--------------------------------------------------------------------------------

or to such other address as either party furnishes to the other in writing in
accordance with this Section 11(b). Notices and communications shall be
effective when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations. In addition, the obligations of the Company under this Agreement
shall be conditional on compliance with this Section 11(d), and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Executive.

(e) Any party’s failure to insist upon strict compliance with any provision of,
or to assert any right under, this Agreement shall not be deemed to be a waiver
of such provision or right or of any other provision of or right under this
Agreement.

(f) The Executive acknowledges that this Agreement, together with the Exhibits
hereto (and the other agreements referred to herein and therein), supersedes all
other agreements and understandings, both written and oral, between the
Executive and the Company with respect to the subject matter hereof, including,
without limitation, the Prior Employment Agreement. Upon execution of this
Agreement, the Prior Agreement shall terminate and be of no further force and
effect.

(g) This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall together constitute one and the
same instrument.

(h) Provisions of this Agreement shall survive any termination of employment if
so provided herein or if necessary or desirable to accomplish the purposes of
other surviving provisions, including, without limitation, the obligations of
the Executive under Sections 8 and 9 hereof.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board of Directors, the Company has caused
this Agreement to be executed in its name on its behalf, all as of the day and
year first above written.

 

PARTY CITY HOLDINGS INC. By:   /s/ Michael A. Correale   Name: Michael A.
Correale   Title: CFO

 

/s/ Gerald C. Rittenberg GERALD C. RITTENBERG

 

-13-



--------------------------------------------------------------------------------

Exhibit A

FORM OF RELEASE OF CLAIMS

This Release of Claims is provided by me, Gerald C. Rittenberg (or by my
designated beneficiary, in the event of my death during my employment), pursuant
to the Employment Agreement between me and Party City Holdings, Inc. (the
“Company”) dated June 1, 2011, as amended and restated as of July 1, 2011 (the
“Employment Agreement”).

This Release of Claims is given in consideration of the severance benefits to be
provided to me (or, in the event of my death during my employment, to my
designated beneficiary) in connection with the termination of my employment
under Section 5 of the Employment Agreement (the “Separation Payments”), which
are conditioned on my signing this Release of Claims and to which I am not
otherwise entitled, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged. On my own behalf and that of my
heirs, executors, administrators, beneficiaries, representatives and assigns,
and all others connected with or claiming through me, I hereby release and
forever discharge the Company from any and all causes of action, rights or
claims of any type or description, known or unknown, which I have had in the
past, now have or might have, through the date of my signing of this Release of
Claims. This includes, without limitation, any and all causes of action, rights
or claims in any way resulting from, arising out of or connected with my
employment by the Company or the termination of that employment or pursuant to
any federal, state or local law, regulation or other requirement, including
without limitation Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the fair employment
practices statutes of the state or states in which I have provided services to
the Company or any other federal, state, local or foreign law, all as amended,
any contracts of employment, any tort claims, or any agreements, plans or
policies.

For purposes of this Release of Claims, the word “Company” always includes the
Company, the subsidiaries and affiliates of the Company and all of their
respective past, present and future officers, directors, trustees, shareholders,
employees, employee benefit plans and any of the trustees or administrators
thereof, agents, general and limited partners, members, managers, investors,
joint venturers, representatives, predecessors, successors and assigns, and all
others connected with any of them, both individually and in their official
capacities.

Excluded from the scope of this Release of Claims is any rights to benefits that
were vested under the Company’s employee benefit plans on the date on which my
employment with the Company terminated, in accordance with the terms of such
plans.

In signing this Release of Claims, I give the Company assurance that I have
returned to the Company any and all documents, materials and information related
to the business, whether present or otherwise, of the Company and all keys and
other property of the Company that were in my possession or control, all as
required by and consistent with Section 9(e) of the Employment Agreement. I
agree that I will not, for any purpose, attempt to access or use any computer or
computer network or system of the Company, including without limitation their
electronic mail systems. I further acknowledge that I have disclosed to the
Company all passwords necessary or desirable to enable the Company to access all
information which I have password-protected on its computer network or system.

 

-i-



--------------------------------------------------------------------------------

In signing this Release of Claims, I agree that I have been paid in full all
compensation due to me, whether for services rendered by me to the Company or
otherwise, through the date on which my employment with the Company terminated
and that, exclusive only of the Separation Payments, no further compensation of
any kind shall be due to me by the Company, whether arising under the Employment
Agreement or otherwise, in connection with my employment or the termination
thereof. I also agree that except for any right I and my eligible dependents may
have to continue participation in the Company’s health and dental plans under
the federal law commonly known as COBRA, my right to participate in any employee
benefit plan of the Company will be determined in accordance with the terms of
such plan.

I acknowledge that my eligibility for the Separation Payments is not only
contingent on my signing and returning this Release of Claims to the Company in
a timely manner and not revoking it thereafter, but also is subject to my
compliance with the covenants contained in the Employment Agreement.

In signing this Release of Claims, acknowledge that I have not relied on any
promises or representations, express or implied, that are not set forth
expressly in this Release of Claims. I further acknowledge that I am waiving and
releasing any rights I may have under the Age Discrimination in Employment Act
of 1967, as amended (“ADEA”), and that this waiver and release is knowing and
voluntary and is being done with a full understanding of its terms. I agree that
the consideration given for this wavier and release is in addition to anything
of value to which I was already entitled. I further acknowledge that I have been
advised by this writing as required by the ADEA that:

1. I have the right to and am advised by the Company to consult with an attorney
prior to executing this Release of Claims; and I acknowledge that I have had
sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing;

2. I may not sign this Release of Claims prior to the termination of my
employment, but that I may consider the terms of this Release of Claims for up
to twenty-one days (or, if the Company so instructs me in writing, for up to
forty-five days) from the later of the date my employment with the Company
terminates or the date I receive this Release of Claims;

3. I have seven (7) days following execution of this Release of Claims to revoke
this Release of Claims; and

4. This Release of Claims shall not be effective until the revocation period has
expired.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

-ii-



--------------------------------------------------------------------------------

 

 

    Signature:         Date signed:     Party City Holdings Inc.              
Name:       Title:      

 

-iii-